

115 HR 4485 IH: Savanna’s Act
U.S. House of Representatives
2017-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4485IN THE HOUSE OF REPRESENTATIVESNovember 29, 2017Mrs. Torres (for herself, Mr. Cole, Mrs. Radewagen, Ms. Hanabusa, Ms. Moore, Ms. Jayapal, Mr. Grijalva, and Mr. Khanna) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Attorney General to review, revise, and develop law enforcement and justice protocols
			 appropriate to address missing and murdered Indians, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as Savanna’s Act. 2.Findings and purposes (a)FindingsCongress finds the following:
 (1)On some reservations, Indian women are murdered at more than 10 times the national average. (2)American Indians and Alaska Natives are 2.5 times as likely to experience violent crimes—and at least 2 times more likely to experience rape or sexual assault crimes—compared to all other races.
 (3)More than 4 in 5 American Indian and Alaska Native women, or 84.3 percent, have experienced violence in their lifetime.
 (4)According to the Centers for Disease Control and Prevention, homicide is the third leading cause of death among American Indian and Alaska Native women between 10 and 24 years of age and the fifth leading cause of death for American Indian and Alaska Native women between 25 and 34 years of age.
 (5)According to a 2010 Government Accountability Office report, United States Attorneys declined to prosecute nearly 52 percent of violent crimes that occur in Indian country.
 (6)Investigation into cases of missing and murdered Indian women is made difficult for tribal law enforcement agencies due to a lack of resources, such as—
 (A)necessary training, equipment, or funding; (B)a lack of interagency cooperation; and
 (C)a lack of appropriate laws in place. (7)The complicated jurisdictional scheme that exists in Indian country—
 (A)has a significant negative impact on the ability to provide public safety to Indian communities; (B)has been increasingly exploited by criminals; and
 (C)requires a high degree of commitment and cooperation among tribal, Federal, and State law enforcement officials.
 (b)PurposesThe purposes of this Act are— (1)to clarify the responsibilities of Federal, State, tribal, and local governments with respect to responding to cases of missing and murdered Indians;
 (2)to increase coordination and communication among Federal, State, tribal, and local law enforcement agencies;
 (3)to empower tribal governments with the resources and information necessary to effectively respond to cases of missing and murdered Indians; and
 (4)to increase the collection of data related to missing and murdered Indian women and the sharing of information among Federal, State, and tribal officials responsible for responding to and investigating cases of missing and murdered Indians.
 3.DefinitionsIn this Act: (1)Federal databasesThe term Federal databases means—
 (A)the National Crime Information Center database; (B)the Combined DNA Index System;
 (C)the Integrated Automated Fingerprint Identification System; (D)the Violent Criminal Apprehension Program;
 (E)the National Missing and Unidentified Persons System; and (F)other Federal databases relevant to responding to cases of missing and murdered Indians.
 (2)IndianThe term Indian means a member of an Indian Tribe. (3)Indian countryThe term Indian country has the meaning given the term in section 1151 of title 18, United States Code.
 (4)Indian tribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (5)Law enforcement agencyThe term law enforcement agency means a Tribal, Federal, State, or local law enforcement agency. 4.Improving tribal access to Federal crime information databases (a)Tribal enrollment informationNot later than 30 days after the date of enactment of this Act, the Attorney General shall update the online data entry format for Federal databases to include a new data field for users to input the victim’s Tribal enrollment information or affiliation, as appropriate.
			(b)Consultation
 (1)Initial consultationNot later than 120 days after the date of enactment of this Act, the Attorney General, in cooperation with the Secretary of the Interior, shall complete a formal consultation with Indian Tribes on how to further improve tribal data relevance and access to Federal databases, which shall also inform the development of law enforcement and justice protocols under section 5(a).
 (2)Annual consultationSection 903(b) of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20126) is amended—
 (A)by striking paragraph (2) and inserting the following:  (2)enhancing the safety of Indian women from domestic violence, dating violence, sexual assault, homicide, stalking, and sex trafficking;;
 (B)in paragraph (3), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (4)improving access to local, regional, State, and Federal crime information databases and criminal justice information systems..
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Attorney General shall prepare and submit a report to the Committee on Indian Affairs and the Committee on the Judiciary of the Senate and the Committee on Natural Resources and the Committee on the Judiciary of the House of Representatives that includes—
 (1)the results of the formal consultation described in subsection (b)(1); (2)a description of the outstanding barriers Indian Tribes face in acquiring full access to Federal databases and related national crime information systems; and
 (3)the plan of action of the Department of Justice to— (A)implement suggestions received from Indian Tribes through the consultation process; and
 (B)resolve the outstanding barriers described under paragraph (2). 5.Standardized protocols for responding to cases of missing and murdered Indians (a)Standardized protocols for missing and murdered Indians (1)In generalNot later than 90 days after the consultation process described in section 4(b)(1), the Attorney General, in cooperation with the Secretary of the Interior and in consultation with Indian Tribes, shall—
 (A)review existing (as of the date of the review) law enforcement and justice protocols appropriate to missing and murdered Indians; and
 (B)recommend such existing protocols, revise such existing protocols, or develop new protocols, as necessary, to establish protocols to serve as guidelines for law enforcement agencies with respect to missing and murdered Indians.
 (2)Public availabilityThe Attorney General shall make the protocols under paragraph (1) publicly available and shall distribute them to law enforcement agencies.
 (b)RequirementsThe standardized protocols under subsection (a) shall include the following: (1)Guidance on inter-jurisdictional cooperation among law enforcement agencies at the Tribal, Federal, State, and local levels.
 (2)Standards on the collection, reporting, and analysis of data and information on missing persons and unidentified human remains appropriate to Indians, including standards on entering information to Federal databases on missing persons within a certain timeframe after receiving the missing persons report.
 (3)Guidance on improving law enforcement response rates and follow-up to cases of missing and murdered Indians.
 (4)Methods to ensure access to victim services for Indian victims and their families. (c)Directions to United States attorneys (1)DirectionsNot later than 240 days after the date of enactment of this Act, the Attorney General shall direct United States attorneys with jurisdiction to prosecute crimes in Indian country under sections 1152 and 1153 of title 18, United States Code, to develop written standard protocols to investigate cases of missing and murdered Indians that—
 (A)are guided by the standardized protocols under subsection (a); (B)are developed in consultation with Indian Tribes and other Federal partners, including—
 (i)the Federal Bureau of Investigation; (ii)the Department of the Interior;
 (iii)the Bureau of Indian Affairs; and (iv)the Indian Health Service;
 (C)detail specific responsibilities of each Federal partner; and (D)shall be implemented not later than 60 days after the direction is issued.
 (2)Additional directionsNot later than 240 days after the date of enactment of this Act, the Attorney General shall direct United States attorneys with jurisdiction to prosecute crimes in Indian Country from an authority other than section 1152 or 1153 of title 18, United States Code, to discuss the Federal response to cases of missing and murdered Indians with their Tribal partners and Federal partners as appropriate during annual consultations.
 (d)Training and technical assistanceThe Attorney General shall provide Indian Tribes and law enforcement agencies with training and technical assistance relating to the development and implementation of the law enforcement and justice protocols of the Indian Tribes and agencies, respectively, in accordance with the standardized protocols under subsection (a).
 (e)ComplianceNot later than 18 months after the date of enactment of this Act, Federal law enforcement agencies with jurisdiction to investigate and prosecute crimes relating to missing and murdered Indians shall modify the law enforcement and justice protocols of the agency to satisfactorily comply with the standardized protocols under subsection (a).
			6.Annual reporting requirements
 (a)Beginning in the first fiscal year after the date of enactment of this Act, and annually thereafter, the Attorney General and the Secretary of the Interior shall jointly prepare and submit a report, to the Committee on Indian Affairs and the Committee on the Judiciary of the Senate and the Committee on Natural Resources and the Committee on the Judiciary of the House of Representatives, that—
 (1)includes known statistics on missing and murdered Indian women in the United States; (2)provides recommendations regarding how to improve data collection on missing and murdered Indian women; and
 (3)includes information relevant to the implementation of the standardized protocols developed under section 5(a).
				